DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 28 with respect to the rejections over the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior rejections under 35 USC § 112 have been overcome in view of the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “wherein the homogenization is optionally temporal and the optical element is optionally periodically variable.” It is ambiguous whether the homogenization is temporal or not. It is also ambiguous whether the optical element is periodically variable or not. 
Claim 34 recites “large scattering circles.” The term “large” in claim 34 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Other claims are rejected due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20, 22, 24, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140307252A1 (Hinderling) in view of US6356344B1 (Ohishi).
16. Hinderling discloses An optical measuring device for coordinative measurement of a target object (Fig. 1, ¶89), the optical measuring device comprising:
at least one light source for generating at least one optical measurement beam (Fig. 2: 55; ¶112); and
a targeting unit (Fig. 1: 3; ¶88) that is rotatable relative to a base of the measuring device about at least one axis (Fig. 1: axis 7, 8; ¶88) wherein the targeting unit defines a target axis for targeting the target object that is to be measured (Fig. 1: axis 9; ¶88), and has a beam path for emitting the optical measurement beam in the direction of the target object that is to be measured (Fig. 1: beam path 10; ¶88, 90-93, 114);
While not explicitly disclosing, Hinderling in view of Ohishi teaches
wherein the targeting unit has at least one diffractive optical element (Ohishi, Fig. 1, 7: phase plate with diffraction grating 22; col 5 lns 45-52, col 6 lns 13-15, e.g. “laser 18 is made parallel luminous flux by the lens 19, and is diffracted by the phase plate 22”), wherein the at least one diffractive optical element is embodied such and arranged or arrangeable in the beam path such that the measurement beam is homogenized before emission (Ohishi, Fig. 1, 7: phase plate with diffraction grating 22; col 6 lns 21-39), 
wherein for homogenization of the measurement beam before emission, the relative position of measurement beam and diffractive optical element is dynamically variable (Ohishi Fig. 9, 10: phase plate 22 rotated by motor 23; col 2 lns 59-61), wherein the homogenization is optionally temporal and the optical element is optionally periodically variable (Ohishi, Fig. 4, col 6 lns 21-45).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities because doing so would be using a known technique of beam evening to a similar optical detection device and may provide for uniform distinguishing of the objects or various points on the object as for example taught by the teaching reference US20180011490A1 in Figs. 3-5B and ¶72 and may allow for better safety as taught by teaching reference US20200191959A1 in ¶40. It is noted that reference US20090161119A1, referring to Ohishi in ¶ 4 states “The mixing apparatus is designed to revolve the phase plate by driving a motor as the driving means, and to thus mix laser light emitted from its semiconductor laser. Thereby, the mixing apparatus eliminates the unevenness of the laser light emission, and even out the laser light.” Therefore it further clarifies that the rotating phase plate of Ohishi evens or 

17. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein the diffractive optical element is embodied for mixing the measurement beam for producing a multiplicity of at least partially overlapping partial beams which are placed one next to the other (Ohishi Fig. 4 note the overlapping of beams, col 5 ln. 45-col 6 ln 34).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.

18. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein the diffractive optical element is embodied for homogenizing:
temporal or spatial intensity distribution within the measurement beam, modes of the measurement beam, a wavefront of the measurement beam, time of flight of a pulse of the measurement beam, and/or imaging of the light source in the far field (Ohishi col 6 lns 30-34, col 4 lns 55-63, col 5 lns 15-17, lns 53-55).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.


It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.

20. Hinderling in view of Ohishi teaches The measuring device according to claim 19, wherein the diffractive optical element is vibrable and/or rotatable (Ohishi Fig. 1, 7; col 6 lns 21-39).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16 and further in doing so “it is possible to provide superior uniformity to the illumination distribution” as taught by teaching reference US20080187012A1 in ¶202.

22. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein the diffractive optical element is embodied:
for changing beam profile of the measurement beam (Ohishi fig. 4; col 5 ln 25-col 6 ln 34), and/or

It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.

24. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein the diffractive optical element is embodied for reshaping the measurement beam into a divergent measurement beam (Ohishi fig. 4: note the divergent exiting beams; col 5 lns 45-60).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16 and may allow for providing desired shape and intensity profile as taught by teaching reference US20200191959A1 in ¶44, 49-50, 60-61.

28, 30. Hinderling discloses A method for coordinative measurement of a target object with an optical measuring device (Fig. 1, ¶89), with targeting of the target object with a target axis of a targeting unit (Hinderling Fig. 1: axis 9; ¶88), wherein targeting is effected with emission of optical measurement radiation along a first beam path in the direction of the target object (Hinderling Fig. 1: beam path 10; ¶88, 90-93, 114)
While not explicitly disclosing, Hinderling in view of Ohishi teaches
with a homogenization of the measurement radiation before emission (Ohishi, Fig. 1, 7: phase plate with diffraction grating 22; col 6 lns 21-39) using at least one diffractive optical 
With respect to claim 30 Hinderling discloses
A computer program product with program code, which is stored on a machine-readable carrier, in particular of a measuring device according to claim 16 (Hinderling ¶109) for performing a method for coordinative measurement of a target object (Hinderling 60, 89).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.

29. Hinderling in view of Ohishi teaches The method according to claim 28, wherein homogenization means unifying:
temporal or spatial intensity distribution of the measurement radiation, modes of the measurement radiation, wavefront of the measurement radiation, or the time of flight of a pulse of the measurement radiation (Ohishi col 6 lns 30-34, col 4 lns 55-63, col 5 lns 15-17, lns 53-55).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.

31. Hinderling in view of Ohishi teaches The measuring device according to claim 20 wherein the diffractive optical element is vibrable perpendicularly to a propagation axis of the measurement beam and/or rotatable (Ohishi Fig. 1, 72; col 6 lns 21-39) about a propagation axis of the measurement beam or an axis that has a parallel offset with respect thereto (Ohishi Fig. 1, 7, 9 note that the rotation axis is parallel to the transmission axis; col 6 lns 21-39).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16 and further in doing so “it is possible to provide superior uniformity to the illumination distribution” as taught by teaching reference US20080187012A1 in ¶202.

Claim(s) 23, 25, 26, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140307252A1 (Hinderling) in view of US6356344B1 (Ohishi) further in view of US20200191959A1 (Zheng).
23. While Hinderling not explicitly disclosing, Hinderling in view of Ohishi further in view of Zheng teaches The measuring device according to claim 16, wherein at least one further diffractive optical element is arranged or arrangeable in the beam path, which is embodied for homogenizing the measurement beam (Zheng ¶75 “sensor system can use (or configure) one or more optical elements to homogenize a light beam”).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include additional diffractive optical element as taught by Zheng for producing a further uniform beam because doing so would be using a known technique of beam homogenization to a similar 

25. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein:
…
the beam path is light-guide-free (Hinderling Figs. 1, 2, 11; ¶88),
the light source is a laser diode, (Hinderling Fig. 11: 55; ¶164)
the measuring device has an optoelectronic distance meter, wherein the measurement beam is suitable for determining a distance from the target object using the optoelectronic distance meter (Hinderling ¶53, 63, 90, 95), and/or
While Hinderling not explicitly disclosing, Hinderling in view of Ohishi further in view of Zheng teaches
the targeting unit is embodied such and the diffractive optical element is arranged in the targeting unit such that the measurement beam coming from the diffractive optical element propagates as a free beam (Zheng Fig. 6; ¶49),
the measuring device has automatic target recognition, with an optical divergent target recognition beam, and the diffractive optical element is embodied such and arranged in a beam path of the target recognition beam such that the target recognition beam is homogenized before emission (Zheng Figs. 11, 17 ¶3, 44, 75).


26. Hinderling in view of Ohishi teaches The measuring device according to claim 16, wherein the diffractive optical element:
consists of glass (Ohishi col 5 lns 48-52), …
While Hinderling not explicitly disclosing, Hinderling in view of Ohishi further in view of Zheng teaches 
is polarization-maintaining, is embodied in a form of an optical diffuser (Zheng ¶44-49), is produced by replication technology, … is embodied in a form of a hologram (Zheng ¶49-50), and/or is embodied as a hybrid lens from a refractive lens having a diffractive structure (Zheng ¶55).
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi so that the beam homogenizing element may be manufactured by other alternative methods because doing so may provide more flexibility in manufacturing or using more available options for producing the homogenize beam hence reducing cost or speeding manufacturing.

32. Hinderling in view of Ohishi teaches The measuring device according to claim 22, wherein the diffractive optical element is embodied for changing the beam profile of the 
While Hinderling not explicitly disclosing, Hinderling in view of Ohishi further in view of Zheng teaches
and/or starting from a Gaussian beam profile and/or for producing a top-hat beam profile (Zheng ¶55).
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the homogenizing diffractive element as taught by Ohishi for producing a uniform beam by removing the non-regularities for the same reasons discussed above with respect to claim 16.
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi so that the beam homogenizing element may “transform a laser with Gaussian energy distribution into a homogenized laser with a flat-top intensity” because doing so may provide more flexibility in shaping the profile to the desired condition for enhancing detection in various circumstances.

33. While Hinderling not explicitly disclosing, Hinderling in view of Ohishi further in view of Zheng teaches The measuring device according to claim 24, wherein the diffractive optical element is embodied for reshaping the measurement beam into a divergent measurement beam having a divergence angle (Zheng Fig. 6, 8; ¶49-50, 60-61), which is matched to the field of view of a receiving optical unit of the targeting unit, in particular wherein the divergence angle is at most 30, or selected from approximately 0.075', 0.1, 0.20 or 1.50, and/or wherein automatic switching of an axial focusing of the beam path between divergent and collimated is 
It would have been obvious to one of ordinary skill in the art to modify Hinderling to include the DOE as taught by Zheng for producing a uniform beam and adjust the FoV because doing so would be using a known technique of beam homogenization to a similar optical detection device and further adjust the measurement field to the requirement and may provide for uniform distinguishing of the objects or various points on the object as for example taught by the teaching reference US20180011490A1 in Figs. 3-5B and ¶72 and may allow for providing desired shape and intensity profile as taught by Zheng on ¶44 and may allow for adjusting the size of the FoV for better detection and flexibility in detecting the areas that need detection.
Further, absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the angle values for FoV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as the angle values for FoV,  involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140307252A1 (Hinderling) in view of US6356344B1 (Ohishi) further in view of US 20110194089 A1 (Sigel) further in view of US20150341619A1 (Meir).

is arranged to be pivotable in and out with respect to the measurement beam (Sigel ¶67), or
Hinderling in view of Ohishi further in view of Meir teaches
has regions of different homogenization and is arrangeable differently relative to the measurement beam, in that the measurement beam is homogenized differently depending on the arrangement (Meir ¶181).
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi by modifying the homogenizer to be pivotable in and out as taught by Sigel because doing so would be using a well-known technique of pivoting in and out an optical component used in similar optical devices and doing so may provide more flexibility in managing the beam.
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi by replacing the homogenizer with a patterned diffuser as taught by Meir because doing so would be using a well-known technique of using a patterned diffuser used in similar optical devices and doing so would be a simple substitution of one homogenizer with a similar patterned diffuser from a similar optical device and doing so may also provide more flexibility in directing or patterning the beam.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140307252A1 (Hinderling) in view of US6356344B1 (Ohishi) further in view of US20150341619A1 (Meir).
27. While Hinderling does not make explicit, Hinderling in view of Ohishi further in view of Meir teaches The measuring device according to claim 16, wherein the diffractive optical element is embodied for suppressing a zero order of diffraction and/or diffraction orders greater than one (Meir ¶181-186, e.g. “a diffractive element, the focal planes can be defined as the planes on which mth diffraction order is converged to a focus, where m is a predetermined integer (e.g., m=1)”).
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi by designing the diffractor such that it suppresses the zero order of diffraction or diffraction orders greater than one with a patterned diffuser as taught by Meir because doing so would be using a well-known technique and design of a patterned diffraction device used in similar optical devices and doing so would be a simple substitution of one diffraction device with a similar patterned diffuser from a similar optical device and doing so may also provide more flexibility in directing or patterning the beam. Further, absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as diffraction order, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, for example of diffractive order, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140307252A1 (Hinderling) in view of US6356344B1 (Ohishi) further in view of US20150341619A1 (Meir) further in view of US 20110122467 A1 (Futterer).
34. While Hinderling does not make explicit, Hinderling in view of Ohishi further in view of Meir further in view of Futerrer teaches The measuring device according to claim 27, wherein the diffractive optical element is embodied for suppressing the zero order of diffraction and/or diffraction orders greater than one by producing large scattering circles in the case of a diffraction for these diffraction orders (Futerrer ¶226, 230, 416-420), with a remaining intensity of higher orders of diffraction with a proportion of less than 5% of an overall intensity (Futerrer ¶52, 59, 179, 226-229).
It would have been obvious to one of ordinary skill in the art to modify Hinderling in view of Ohishi further in view of Meir to suppress the specific order of diffraction as taught by Futerrer because doing so would provide better homogenization and energy distribution as for example discussed by Futerrer in ¶226.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645